Citation Nr: 0515019	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  99-16 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for arthritis of the hands, 
knees, and cervical, thoracic, and lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from April 1963 to 
January 1965, and he also claims a period of Reserve service 
from January 1965 to March 1969.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision from the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO) that constructively reopened and denied 
entitlement to service connection for degenerative arthritis 
of the hands, knees, and cervical, thoracic, and lumbar 
spine.  

In January 2001, the Board reopened the claim and remanded 
the case to schedule a VA examination for the veteran, which 
was accomplished in January 2002, November 2002, September 
2003, and January 2004.  This matter is now before the Board 
for appellate review.  


FINDING OF FACT

The evidence includes a medical opinion that arthritis of the 
hands, knees, and cervical, thoracic, and lumbar spine 
preexisted service and was permanently worsened in service.  


CONCLUSION OF LAW

Arthritis of the hands, knees, and cervical, thoracic, and 
lumbar spine was aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service medical records and the 
medical records from the identified health care providers.  
The veteran received VA examinations in January 2002, 
November 2002, September 2003, and January 2004 and addendum 
VA medical opinions in January 2003, April 2003, March 2004, 
and July 2004.  The veteran filed several lay statements with 
the RO, and he provided sworn testimony at an October 1999 
regional office hearing.  

The RO's September 2001 and October 2001 letters, the July 
1999 statement of the case, the October 1999, February 2000, 
and October 2004 supplemental statements of the case, and the 
January 2001 Board remand informed the veteran of applicable 
laws and regulations, including applicable provisions of The 
Veterans Claims Assistance Act of 2000, the evidence needed 
to substantiate the claim, and which party was responsible 
for obtaining the evidence.  In these documents, the VA 
informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from the identified private 
health care providers.  The veteran was informed that it was 
his responsibility to identify health care providers with 
specificity, that it was his responsibility to provide the 
evidence in his possession that pertained to the claim, and 
that it still remained his ultimate responsibility to obtain 
any lay statements and private medical evidence needed to 
support his claim.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 117-121 (2004).  


Entitlement to service connection for arthritis of the hands, 
knees, and cervical, thoracic, and lumbar spine

For the veteran to establish service connection for arthritis 
of the hands, knees, and cervical, thoracic, and lumbar 
spine, the evidence must demonstrate that arthritis of the 
hands, knees, and cervical, thoracic, and lumbar spine was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1153, 5107; 38 C.F.R. 
§§ 3.303, 3.306.  

To establish direct service connection, the veteran must 
present evidence of current arthritis of the hands, knees, 
and cervical, thoracic, and lumbar spine, show in-service 
manifestation of arthritis of the hands, knees, and cervical, 
thoracic, and lumbar spine, and provide a nexus opinion by a 
medical professional that current arthritis of the hands, 
knees, and cervical, thoracic, and lumbar spine resulted from 
the in-service manifestation of disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  To establish presumptive 
service connection for arthritis of the hands, knees, and 
cervical, thoracic, and lumbar spine, as a chronic disease, 
the veteran must present evidence of current arthritis of the 
hands, knees, and cervical, thoracic, and lumbar spine and 
show that it manifested to a compensable level within one 
year after separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2004).  

The veteran has shown that he has current arthritis of the 
hands, knees, and cervical, thoracic, and lumbar spine.  A 
claim for service connection for a disability must be 
accompanied by evidence that establishes that the claimant 
currently has the claimed disability.  Brammer v. Derwinski , 
3 Vet. App. 223, 225 (1992).  VA and private diagnoses from 
January 1997 to July 2004 include degenerative arthritis, 
inflammatory arthritis, multiple joint arthritis, 
osteoarthritis, and rheumatoid arthritis.  The diagnoses 
address the bilateral shoulders, the cervical spine, the 
thoracic spine, the bilateral hands, the lumbar spine, the 
bilateral knees, the bilateral hips, and the bilateral feet.  
Although examiners do not agree as to the type of arthritis 
or even the specific locations of the arthritis that plagues 
the veteran, it is clear that the veteran suffers from some 
type of arthritis of multiple joints.  Resolving all 
reasonable doubt in the veteran's favor, the veteran will be 
deemed to have current arthritis of the hands, knees, and 
cervical, thoracic, and lumbar spine.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the VA shall give the benefit of  the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2004).  

Service medical records show that the veteran was initially 
presumed sound at enlistment, but clear and unmistakable 
evidence demonstrates that arthritis preexisted service.  The 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The veteran was initially presumed sound at enlistment 
because his upper extremities, lower extremities, and spine 
were deemed normal at a December 1961 pre-induction 
examination.  The presumption of soundness at enlistment is 
rebutted because clear and unmistakable evidence demonstrates 
that arthritis existed before service.  At the December 1961 
pre-induction examination, the veteran reported a history of 
arthritis or rheumatism, cramps in his legs, and rheumatic 
fever, and reported that his health was only fair.  The VA 
nurse practitioner who examined the veteran in January 2002 
and November 2002 also opined that the veteran perhaps had 
some joint abnormalities and pain prior to his service years.  
In December 2002, the same VA nurse practitioner opined that 
the veteran had rheumatoid arthritis.  The VA rheumatologist 
who examined the veteran in January 2004 opined in August 
2004 that, by history, the veteran had inflammatory arthritis 
prior to service.  Although examiners do not agree as to the 
type of arthritis that preexisted service, the veteran's 
personal medical history and service medical records clearly 
and unmistakably show that he suffered from some form of 
arthritis before service.  

Because arthritis of the hands, knees, and cervical, 
thoracic, and lumbar spine clearly and unmistakably 
preexisted active service, the veteran is now left to show 
that the preexisting disability was aggravated by an event in 
active service.  A preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  38 C.F.R. 
§ 3.306(b).  

Service medical records and service department records 
support a presumption of aggravation.  Bilateral knee pain 
was documented in April 1963.  After the veteran jumped from 
a truck and injured his left ankle in September 1963, light 
duty was documented.  A May 1966 Army record also showed that 
the veteran was qualified for retention in the Army Reserve 
but limited to duty assignments only as his physical 
conditions would permit.  A June 1967 active duty for 
training report documented that the veteran had been treated 
by a private physician for arthritis in December 1966, and a 
service department record showed that the veteran was not 
discharged from Reserve duty until March 1969.  The veteran's 
October 1999 hearing testimony confirmed that he suffered 
from joint pain after strenuous marches in service and that 
he was put on bed rest in quarters at least three times after 
complaining of joint pain.  

The veteran has also shown continuity of arthritis 
symptomatology since service, which is required where a 
diagnosis of chronicity may be legitimately questioned.  
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  In September 
1976, a private physician noted that the veteran had been 
treated on numerous occasions for polyarthritis.  In April 
1979, another private physician noted the presence of severe 
arthritis of the spine and effusion in the right knee.  In 
August 1998 and November 1999, the April 1979 private 
physician stated that the veteran continued to receive 
treatment for arthritis.  The veteran's October 1999 hearing 
testimony further confirmed that his arthritis symptoms had 
been continuous since service.  Although the veteran is a lay 
person who is not competent to render a medical opinion or 
medical diagnosis regarding the etiology of a disorder, he is 
competent to provide evidence of observable symptoms, such as 
the presence of pain and difficulty participating in physical 
activities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

The evidence does not clearly and unmistakably rebut the 
presumption of aggravation.  In support of service 
connection, in January 2002 and November 2002, the VA nurse 
practitioner opined that it was as likely as not that the 
arthritis in the knees, right hip, and spine was aggravated 
during service.  The September 2003 VA physician opined that 
osteoarthritis in the neck, hands, knees, and lower back was 
progressive over time.  In January 2004, the VA 
rheumatologist opined that the joint trouble the veteran had 
experienced since the early 1960s had directly impacted his 
joint function at the present time and, in part, underlay the 
cause for his decline in joint structure and function.  In 
July 2004, the VA rheumatologist clarified that the veteran's 
time and activities in service had impacted his overall joint 
structure.  Against service connection, the same VA 
rheumatologist noted that the veteran had been able to 
function normally enough to get through basic training and 
stay in service without significant sick time.  Resolving all 
reasonable doubt in the veteran's favor, however, the 
evidence does not clearly and unmistakably rebut the 
presumption of aggravation.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  


At least a preponderance of the evidence supports the claim, 
and service connection for degenerative arthritis of the 
hands, knees, and cervical, thoracic, and lumbar spine must 
be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  


ORDER

Entitlement to service connection for degenerative arthritis 
of the hands, knees, and cervical, thoracic, and lumbar spine 
is granted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


